DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 6/17/2021.  Claims 7 and 42-67 have been cancelled.  Claims 28 and 33 have been amended. Claims 68-74 are newly added.  Claims 29-31, 34, 41, and 72-73 have been withdrawn.

Rejoinders
Independent claims 1, 13, and 38 are allowable. 
Claims 29-31, 34, 41, and 72-73, previously withdrawn from consideration as a result of a restriction requirement, including all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-IV, as set forth in the Office action mailed on 9/17/2019, is hereby withdrawn and claims 29-31, 34, 41, 72-73 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Roger Masson on 2/25/2022.
The application has been amended as follows: 

	In independent claim 1, lines 10-11, 
delete “a selectively engageable alignment locking mechanism, engagement of said alignment locking mechanism configured to restrain” and 
replace with --an alignment locking mechanism configured to selectively restrain--.

	In claim 3, lines 1-2, delete “selectively engageable.”
	In claim 8, lines 1-2, delete “selectively engageable.”
	In claim 12, lines 1-2, delete “selectively engageable.”
	



delete “a selectively engageable alignment locking mechanism, engagement of said alignment locking mechanism configured to restrain” and 
replace with --an alignment locking mechanism configured to selectively restrain--.

In claim 23, lines 1-2, delete “selectively engageable.”
In claim 27, lines 1-2, delete “selectively engageable.”
In claim 28, line 6, delete “engagement” and replace with --restraint--.

In independent claim 35, lines 21-22, 
delete “a selectively engageable alignment locking mechanism, engagement of said alignment locking mechanism configured to restrain” and 
replace with --an alignment locking mechanism configured to selectively restrain--.

In claim 35, line 26, delete “disengaging” and replace with --unlocking--.
In claim 35, line 30, delete “disengaging” and replace with --locking--.

In independent claim 38, lines 15-16, 
delete “a selectively engageable alignment locking mechanism, engagement of said alignment locking mechanism configured to restrain” and 
replace with --an alignment locking mechanism configured to selectively restrain--.


Allowable Subject Matter
Claims 1-6, 8-41, and 68-74 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the art of record when considered alone or in combination either anticipates nor renders obvious an orthotic joint alignment device comprising a cam bushing rotatably retained relative to the first joint member to permit rotation of the cam bushing about a cam bushing axis, the cam bushing axis having a fixed position relative to the first joint member, and the cam bushing connected to the second joint member so that rotation of the second joint member relative to the first joint member produces rotation of the cam bushing relative to the first joint member, and an alignment locking mechanism configured to selectively restrain the cam bushing from rotating relative to the first joint member, in combination with all other features recited in the claim.
Regarding dependent claims 2-6, 8-12, 68, and 72-73, they are allowed due to their dependencies on independent claim 1.
Regarding independent claims 13 and 35, the art of record when considered alone or in combination either anticipates nor renders obvious an orthotic joint alignment device and a method of adjusting an alignment of thereof, comprising a cam bushing rotatably retained relative to the first joint member to permit rotation of the cam bushing about a cam bushing axis, the cam bushing including an eccentric cam pin displaced at a fixed distance from the cam bushing axis in a radial direction perpendicular to the cam bushing axis to permit revolution of the eccentric cam pin around the cam bushing axis when the cam bushing rotates about the cam bushing axis, in combination with all other features recited in the claim.
Regarding dependent claims 14-34, 36-37, 69-70, and 74, they are allowed due to their dependencies on respective independent.

Regarding independent claim 38, the art of record when considered alone or in combination either anticipates nor renders obvious an orthotic joint alignment device comprising a cam bushing rotatably retained relative to the first joint member to permit rotation of the cam bushing about a cam bushing axis, the cam bushing including an eccentric cam pin displaced at a fixed distance from the cam bushing axis in a radial direction perpendicular to the cam bushing axis to permit revolution of the eccentric cam pin around the cam bushing axis when the cam bushing rotates about the cam bushing axis, a cam slot in fixed relation to the second joint member, the cam slot retaining the eccentric cam pin, the cam slot configured to guide translational movement of the eccentric cam pin along a length of the cam slot, and the second joint member being configured to impel said translational movement of the eccentric cam pin along the length of the cam slot and to impel revolution of the eccentric cam pin about the cam bushing axis when the second joint member is pivoted relative to the first joint member, in combination with all other features recited in the claim.
Regarding dependent claims 39-41 and 71, they are allowed due to their dependencies on independent claim 38.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nathanson of U.S. Patent No. 7,615,025 discloses an analogous hinge for orthopedic brace, Figures 11-15 illustrates 1st joint member (100) pivots (111) relative to 2nd joint member (98), a cam bushing (126) has a cam bushing axis (see Figure 11) and is retained relative to the 1st joint member (100) and the cam bushing (125) connected to the 2nd joint member (98).  Nathanson does not disclose the cam bushing (126) rotatably retained relative to the 1st joint member (100) to permit rotation of the cam bushing (126) about the cam axis.  Nathanson does not disclose rotation of the 2nd joint member (98) relative to the 1st joint member (100) produces rotation of the cam bushing (126) relative to the 1st joint member (98).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CAMTU T NGUYEN/Examiner, Art Unit 3786